Exhibit 10.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of
June 8, 2018 (the “Effective Date”), by and between Galectin Therapeutics Inc.,
a Nevada corporation (the “Company”), and Harold Shlevin (“Executive”).

W I T N E S S E T H:

WHEREAS, Executive is currently employed with the Company pursuant to the terms
of an Amended and Restated Employment Agreement by and between the Company and
Executive, dated December 11, 2014 (the “Employment Agreement”); and

WHEREAS, the Company desires to continue to employ Executive and Executive
desires to continue employment with the Company, all in accordance with the
terms hereof; and

WHEREAS, the Company and Executive desire to modify certain aspects of the
Employment Agreement.

NOW, THEREFORE, in consideration of the terms, conditions, and mutual covenants
hereinafter contained, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto do hereby
agree as follows:

1.    Amendments. The Employment Agreement is amended as follows:

1.1    On the Effective Date, the following language is added to existing
Section 2 (Term): “Notwithstanding the foregoing, unless otherwise agreed in
writing between the Company and the Executive, the Term shall end on the later
of (a) December 31, 2018 or (b) if a payment under either the Cash Incentive
Plan or the Retention Bonus Plan (as hereinafter defined) is earned by Executive
in 2018 but continuation of employment into 2019 is required in order to receive
the full amount of the payments earned under either the Cash Incentive Plan or
the Retention Bonus Plan, June 30, 2019.”

1.2    Executive has been appointed by the Board of Directors of the Company to
the position of President and Chief Executive Officer, such appointment to take
effect upon the effectiveness of the resignation of current President and CEO,
Peter G. Traber, MD, which will occur on July 6, 2018 or such earlier date as
may be agreed between the Company and Dr. Traber (the “Transition Date”).
Effective on the Transition Date, the existing Section 3 is terminated and the
following inserted in lieu thereof:

“3. Duties. During the Term, Executive agrees to serve as, and the Company
agrees to employ Executive as, the President and Chief Executive Officer of the
Company. Executive will report to the Board of Directors of the Company (the
“Board”). Executive agrees to perform such duties, subject to the reasonable
direction of the Board, as are customarily performed by chief executive officers
in companies of similar size and scope in industries similar to the industry in
which the Company operates, including, but not limited to, executive management
and supervisory duties, responsibilities, and authority in connection with the
Company’s operations. In the performance of his duties, Executive shall be
physically present in



--------------------------------------------------------------------------------

the Company’s Georgia headquarters office an average of two weeks per month,
shall engage in business travel as needed for the performance of his duties, and
otherwise shall be permitted to perform the remainder of his duties remotely
from his home office.”

1.3    On the Effective Date the existing Section 4 is terminated and the
following inserted in lieu thereof:

“4.    Compensation. As compensation for services rendered by Executive pursuant
to this Agreement, the Company agrees to pay Executive the following as
compensation:

(a)    Base Salary. Executive shall be paid a base salary at the annualized rate
of Five Hundred Thousand and No/100 Dollars ($500,000.00) (“Base Salary”); and

(b)    Cash Incentive and Retention Bonus. Executive shall be eligible to
participate in the cash incentive plan (“Cash Incentive Plan”) and retention
bonus plan (“Retention Bonus Plan”) approved by the Board in its May 22, 2018
meeting. In determining the payment to be made under the Cash Incentive Plan and
the Retention Bonus Plan, the new salary level described in Section 3(a) above
shall be utilized; and

(c)    Equity Incentive Award. As soon as is practicable following the Effective
Date, and subject to formal approval of the Board, Executive shall be eligible
to receive an award of an option to purchase 35,000 shares of the Company’s
stock (“Equity Incentive Award”), which award shall be in addition to the
options granted to the Executive on May 22, 2018. The Equity Incentive Award and
Executive’s previously granted stock options shall continue to be subject to the
Company’s Amended and Restated 2009 Incentive Compensation Plan (the “Stock
Option Plan”) and each stock option’s applicable stock option agreement.

(d)    Withholdings. Base Salary shall be payable in accordance with the
Company’s customary payroll practices, and Base Salary, Cash Incentive and
Retention Bonus shall be subject to normal withholding and payroll deductions
and subject to periodic review by the Compensation Committee.”

1.4    In addition to the foregoing amendments, as of the Transition Date, the
remaining references in the Employment Agreement to “Reporting Officer” shall be
deemed to refer to the Board; and references to “chief operating officer” shall
be replaced with the term “chief executive officer.”

 

2



--------------------------------------------------------------------------------

2.    General. Except as amended herein, the Employment Agreement shall remain
in full force and effect in accordance with its terms. This Amendment may be
signed on multiple counterparts.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

COMPANY:

 

GALECTIN THERAPEUTICS INC.,

a Nevada corporation

By:     Name:     Title:   Authorized Director

EXECUTIVE:

 

Harold Shlevin

 

3